                Case 5:20-cv-05672-BLF Document 26-7 Filed 10/30/20 Page 1 of 2



           1   KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER - # 192813
           2   rslaughter@keker.com
               R. ADAM LAURIDSEN - # 243780
           3   alauridsen@keker.com
               DAVID J. ROSEN - # 296139
           4   drosen@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               ELECTRONIC ARTS INC.
           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                                 SAN JOSE DIVISION
          11
               KEVIN RAMIREZ, on his own behalf and on           Case No. 5:20- cv-05672
          12   behalf of all others similarly situated,
                                                                 PROOF OF SERVICE
          13                Plaintiffs,
                                                                 Date:      February 25, 2021
          14         v.                                          Time:      9:00 a.m.
                                                                 Dept.:     Courtroom 3 – 5th Floor
          15   ELECTRONIC ARTS INC.,                             Judge:     Hon. Beth Labson Freeman

          16                Defendant.                           Date Filed: August 13, 2020

          17                                                     Trial Date: Not Yet Assigned

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                             1
                                                   PROOF OF SERVICE
                                                  Case No. 5:20- cv-05672
1529538
                Case 5:20-cv-05672-BLF Document 26-7 Filed 10/30/20 Page 2 of 2



           1                                       PROOF OF SERVICE
           2   I am employed in the City and County of San Francisco, State of California in the office of a
               member of the bar of this court at whose direction the following service was made. I am over the
           3
               age of eighteen years and not a party to the within action. My business address is Keker, Van
           4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

           5   On October 30, 2020, I served the following items:

           6   1.     Video Game FIFA 21 (Exhibit A to Declaration of David J. Rosen in Support of
                      Electronic Arts, Inc.’s Request for Judicial Notice in Support of Motion to Dismiss)
           7   2.     Video Game Madden NFL 2021 (Exhibit B to Declaration of David J. Rosen in
                      Support of Electronic Arts, Inc.’s Request for Judicial Notice in Support of Motion
           8
                      to Dismiss)
           9
                 by FEDEX, by placing the items in a sealed box addressed as shown below. I am readily
          10      familiar with the practice of Keker, Van Nest & Peters LLP for correspondence for
                  delivery by FedEx Corporation. According to that practice, items are retrieved daily by a
          11      FedEx Corporation employee for overnight delivery.
          12
                Timothy G. Blood                                  Attorneys for Plaintiffs
          13    BLOOD HURST & O’REARDON, LLP
                501 West Broadway, Suite 1490
          14    San Diego, CA 92101
          15
               Executed on October 30, 2020, at San Francisco, California. I declare under penalty of perjury
          16   under the laws of the State of California that the above is true and correct.
          17

          18

          19                                               Robert W. Thomas

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                2
                                                      PROOF OF SERVICE
                                                     Case No. 5:20- cv-05672
1529538
